1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5

6    In re: Andrew D. Taylor,                        )
     Attorney at Law, Bar No. 8688                   )
7                                                    )            Case No.: 2:18-ms-00068
                                                     )
8                                                    )           ORDER OF DISBARMENT
                                                     )
9                                                    )
10                                                   )
                                                     )
11

12          Attorney Andrew D. Taylor, Nevada Bar No. 8688, was disbarred by the Nevada

13   Supreme Court pursuant to the Order of Disbarment filed July 5, 2019. On July 26, 2019, this

14   Court entered an Order to Show Cause, mailed via certified mail with a Certified Mail Return

15   Receipt. However, the Order to Show Cause was returned from the United States Postal

16   Service marked “Return to Sender - Attempted – Not Known-Unable to Forward.” The Order

17   to Show Cause provided Mr. Taylor with 30 days to respond with reasons why he should not

18   be disbarred from the practice of law in this Court. No response has been received from Mr.

19   Taylor. Failure to respond within 30 days warrants an Order of Disbarment. See LR IA 11-7.

20          It is therefore ordered that Andrew D. Taylor, Nevada State Bar No. 8688, is hereby

21   disbarred from practice in the United States District Court for the District of Nevada.

22          DATED THIS 19th day of September 2019.

23

24                                                 __________________________________
                                                   MIRANDA M. DU, CHIEF JUDGE
25
                                                   UNITED STATES DISTRICT COURT




                                                Page 1 of 2
1                                      CERTIFICATE OF SERVICE

2          Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of
3    the United States District Court, and that on this 19th day of September, 2019, I caused to be
4    served a true and correct copy of the foregoing Order of Disbarrment to the following parties
5    via Certified Mail, Return Receipt Requested via the United States Postal Service, in a sealed
6    envelope, postage prepaid, to the following:
7

8                 Andrew D. Taylor
                  3631 Extreme Court
9                 Las Vegas, NV 89129
10

11         Certified Mail No.: 7019 0700 0001 7574 6161

12
                               /s/ L.Quintero
13                             Deputy Clerk
14                             United States District Court,
                               District of Nevada
15

16

17

18
19

20

21

22

23

24

25




                                              Page 2 of 2
